AFFIRMED; Opinion Filed September 25, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00141-CR

                        JOHNATHAN MICHAEL CLEM, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F14-58417-L

                              MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                   Opinion by Justice Evans

       Johnathan Michael Clem waived a jury and pleaded guilty to aggravated assault with a

deadly weapon, a knife. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011). After finding

appellant guilty, the trial court assessed punishment at ten years’ imprisonment. In a single

issue, appellant contends the trial court erred by failing to orally admonish him as to the

consequences of his guilty plea. We affirm the trial court’s judgment.

       Appellant contends he was harmed by the trial court’s failure to orally admonish him of

the consequences of his guilty plea because he did not understand the written admonishments.
The State responds the trial court properly admonished appellant in writing of the consequences

of his plea and no further oral admonishment was required.

       The record shows the trial court properly admonished appellant in writing. See TEX.

CODE CRIM. PROC. ANN. art. 26.13(a), (c) (West Supp. 2014); Kirk v. State, 949 S.W.2d 769, 771

(Tex. App.—Dallas 1997, pet. ref’d). Appellant said he had “gone over all the papers” that he

had signed with his counsel. These papers include appellant’s judicial confession and stipulation

of evidence as well as the plea agreement that contains written admonishments. See TEX. CODE

CRIM. PROC. ANN. art. 26.13(d). The written admonishments correctly set out the offense with

which appellant was charged and the punishment range for that offense. The trial court asked

appellant whether he understood all of his rights. After appellant responded, “not really,” the

trial court went off the record. The reporter’s record states “Off-the-record discussion held.”

When the case was back on the record, the trial court again asked appellant if he understood all

his rights, and appellant responded, “yes, Your Honor.” Nothing in the record shows appellant

was unaware of the consequences of his plea nor does it affirmatively show he was harmed or

misled by the admonishments given. We overrule appellant’s sole issue.

       We affirm the trial court’s judgment.




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150141F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOHNATHAN MICHAEL CLEM,                           Appeal from the Criminal District Court
Appellant                                         No. 5 of Dallas County, Texas (Tr.Ct.No.
                                                  F14-58417-L).
No. 05-15-00141-CR       V.                       Opinion delivered by Justice Evans,
                                                  Justices Lang and Whitehill participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 25th day of September, 2015.




                                            -3-